DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination filed 05 November 2021 for the application filed 14 July 2014. Claims 20-22, 27, 28, 31-36, 38, and 39 are pending:
Claims 1-19, 23-26, 29, 30, 37, and 40-43 were previously canceled; and
Claims 32-36 were withdrawn without traverse in the response filed 15 July 2015.
 
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 November 2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/SG2012/000063, filed 02 March 2012, which claims priority to PRO 61/537,376, filed 21 September 2011) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments
	Applicant’s arguments filed 05 November 2021 with respect to the rejections of Claims 20, 27, 28, 31, 38, and 39 under 35 USC 103(a) as being unpatentable over KANG in view of BROZELL, KUMAR, and CHU have been fully considered and are persuasive. These rejections have been withdrawn. However, upon further consideration and search, new grounds of rejection have been made under 35 USC 103(a) as being unpatentable over KANG in view of BROZELL, KUMAR, and HOEK.
In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” (In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP §2123 II). Thus, at the time of the invention, one of ordinary skill in the art would have found it obvious to include a cross-linked polyvinyl alcohol hydrogel coating as disclosed by HOEK on the thin selective polyamide layer of the thin film composite membrane taught by modified KANG.
Furthermore, the limitation “wherein the hydrogel is formed of a chemical…” is directed toward a product-by-process limitation, namely, the method by which the hydrogel is prepared. It has been held that product-by-process limitations are not given patentable weight because patentability is based on the product—as opposed to the manner in which the product is made. In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, although produced by a different process, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, this process limitation of how the hydrogel is formed does not further limit the claimed thin film composite membrane. Applicant can amend as, e.g., “wherein the hydrogel is 
All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 20, 27, 28, 31, 38, and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KANG et al. (KR 2010/0116344 A, machine translation referenced) in view of BROZELL (US PGPub 2011/0284456 A1), KUMAR et al. (US PGPub 2011/0046074 A1), and HOEK et al. (US PGPub 2010/0224555 A1) with evidentiary support from HANSEN et al. (Biochimica et Biophysica Acta 1808 (2011), pg. 2600-2607).
	Regarding Claim 20, KANG discloses a thin film composite membrane comprising a porous support film 120 (i.e., a microporous substrate) and an over-laid polyamide membrane 130 comprising vesicles 150 with aquaporins 140 and a lipid bilayer 141 (i.e., a thin selective layer supported by the microporous substrate, wherein the thin selective layer incorporates amphiphilic vesicles formed from lipids and aquaporin water channels). KANG further discloses aquaporin-Z, an E. coli membrane water channel (i.e., wherein said lipids are E. coli mixed lipids, pg. 3, par. 3; FIG. 5). While KANG discloses that the aquaporins are included in a lipid bilayer membrane at 0.1 to 50 wt% (i.e., wherein said aquaporin water channels are present in a protein to lipid ratio; pg. 2, par. 2), KANG is deficient in explicitly disclosing that the aquaporins are present in a protein to lipid molar ratio of about 1:20 to 1:500. Furthermore, KANG is deficient in disclosing the amphiphilic vesicles further comprise cholesterol in the range of 30 to 40 molar% of the volume of the lipids.

    PNG
    media_image1.png
    182
    400
    media_image1.png
    Greyscale

FIG. 5, KANG et al. (KR 2010/0116344 A).

	Modified KANG is deficient in disclosing that the aquaporin water channels are present in a protein to lipid molar ratio of about 1:20 to 1:500.
KUMAR teaches the composition of highly permeable polymeric membranes comprising aquaporins and block copolymers or amphiphilic lipids (abstract/1-3, p0035, p0041). KUMAR discloses membranes comprising aquaporin AqpZ protein-to-amphiphilic polymer ratios of 1:25, 1:50, 1:100, 1:200, 1:500, and 1:1000 and the effects on membrane permeability relative to a pure polymer membrane (Example 4, p0085; FIG. 6). As shown in FIG. 6, permeability is maximized at 1:50, which is within the claimed range of about 1:20 to 1:500. At the time of the invention, one of ordinary skill in the art would have found it obvious to provide a protein-to-lipid molar ratio of about 1:20 to 1:500 as disclosed by KUMAR in the lipid bilayer membrane taught by modified KANG because such a ratio would advantageously maximize the permeability of the membrane (FIG. 6).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

FIG. 6, KUMAR et al. (US PGPub 2011/0046074 A1).
Modified KANG are deficient in disclosing a coating layer on the thin selective layer; wherein the coating layer consists of a hydrogel, wherein the hydrogel is formed of a chemical consisting of polyvinyl alcohol (PVA) or polyvinylpyrrolidone (PVP).
HOEK discloses a composite membrane for treating water comprising a water-permeable thin film supported by a porous support and coated with a surface coating (i.e., a coating layer on the thin selective layer; abstract, p0006). The membrane coating is a cross-linked hydrophilic coating, which is further disclosed to be a cross-linked hydrogel that is a crosslinked polyvinyl alcohol (i.e., wherein the coating layer consists of a hydrogel, wherein the hydrogel is formed of a chemical consisting of polyvinyl alcohol (PVA) or polyvinylpyrrolidone (PVP); p0389). Advantageously, the inclusion of such a hydrophilic coating provides antimicrobial properties and enhanced permeability to the composite membrane (p0107). While HOEK further discloses that some embodiments of the disclosed composite membrane include hydrophilic nanoparticles dispersed in the hydrophilic coating, HOEK discloses these embodiments in the alternative, e.g., “…a cross-linked hydrophilic coating on the polymer matrix film with antimicrobial, enhanced permeability, and/or hydrophilic nanoparticles dispersed within” (p0107). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” (In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP §2123 II). Thus, at the time of the invention, one of ordinary skill in the art would have found it obvious to include a cross-linked polyvinyl alcohol hydrogel coating as disclosed by HOEK on the thin selective polyamide layer of the thin film composite membrane taught by modified KANG.
wherein the hydrogel is formed of a chemical…” is directed toward a product-by-process limitation, namely, the method by which the hydrogel is prepared. It has been held that product-by-process limitations are not given patentable weight because patentability is based on the product—as opposed to the manner in which the product is made. In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, although produced by a different process, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, this process limitation of how the hydrogel is formed does not further limit the claimed thin film composite membrane.
Regarding the limitation “wherein the thin selective layer is configured to exclude divalent ions in water from getting into direct contact with the amphiphilic vesicles containing the aquaporin water channels”, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I). Because modified KANG teaches all claimed limitations, absent any additional structural limitations, such a limitation is considered a property inherent to the claimed membrane. Further, such a limitation can also be interpreted as a means by which the inventive membrane is used, i.e., “to exclude divalent ions”. The inclusion of material or article worked upon, i.e., divalent ions, by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
However, assuming Applicant is able to include additional structural limitations that further limit the claim beyond this intended use (e.g., a composition of the claimed thin selective layer), KANG explicitly teaches the active 
Regarding Claims 27 and 28, modified KANG makes obvious the thin film composite membrane of Claim 20. KANG further discloses that the aquaporins are aquaporin-Z, i.e., naturally-occurring water transport proteins from E. coli (pg. 3, par. 3).
Regarding Claim 31, modified KANG makes obvious the thin film composite membrane of Claim 20. KANG further discloses polysulfone as the support substrate material (pg. 2/end of par. 2).
Regarding Claims 38 and 39, modified KANG makes obvious the thin film composite membrane of Claim 20. KANG further discloses the use of the taught membranes to filter water by reverse osmosis (i.e., filtering water by an osmosis process; pg. 2, par. 1-2). 
Furthermore, the instantly claimed limitations are directed toward intended uses of the claimed membranes, i.e., for filtering water through osmosis-based processes. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).
Also, the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).

Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KANG et al. (KR 2010/0116344 A, machine translation referenced) in view of BROZELL (US PGPub 2011/0284456 A1), KUMAR et al. (US PGPub 2011/0046074 A1), and HOEK et al. (US PGPub 2010/0224555 A1), as applied to Claim 20 above, and further in view of ELIMELECH et al. (Science 333, 712, 5 Aug 2011, pg. 712-717).
Regarding Claims 21 and 22, modified KANG makes obvious the thin film composite membrane of Claim 20. KANG further discloses interfacial polymerization (pg. 2, par. 2-3) of the polyamide m-phenylenediamene said selective layer is formed through interfacial polymerization of an aqueous solution of an amine with a solution of an acid chloride; amphilic aquaporin vesicles are incorporated in said aqueous solution; said amine is meta-phenylenediamine; said acid chloride is trimesoylchloride; pg 2, par. 2). Modified KANG fails to explicitly disclose using an organic solvent in the interfacial polymerization formation of the thin selective layer or wherein said organic solvent used in the interfacial polymerization formation of the thin selective layer is n-hexane or cyclohexane. 
However, polymerization reactions using mPDA/TMC solutions are well-known in the art, as shown by ELIMELECH (Fig. 3, pg. 714). ELIMELECH teaches the reaction of mPDA and TMC to form a cross-linked polyamide layer, wherein TMC is dissolved in hexane (i.e., said organic solvent is n-hexane). Claims 21 and 22 would have been obvious because the use of organic solvents, especially hexane, in the interfacial polymerization of a polyamide and acid halide is one of the most common reactions in the art and would be recognized as part of the capabilities of one of ordinary skill in the art (MPEP §2143.01 D). 
Furthermore, the limitation “wherein said thin selective layer is formed…” is directed toward a product-by-process limitation, namely, the method by which the selective layer is prepared. It has been held that product-by-process limitations are not given patentable weight because patentability is based on the product—as opposed to the manner in which the product is made. In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, although produced by a different process, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, this process limitation of how the thin selective layer is formed (including the use of organic solvents, such as hexane or cyclohexane, that are absent from the claimed thin film composite membrane product) does not further limit the claimed thin film composite membrane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777